Allowable Subject Matter
1.	Since the office has received and approved the Terminal Disclaimer to obviate the double patenting rejection issued on 11/19/2020, claims 17-31 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the prior art of records fails to teach “in response to the at least one input behavior being identified as a second touch input, disable the function of automatically recommending at least one word similar to the input word, and control the display to display the input word without changing the input word.” as recited in claim 17 and as well as in claims 25 and 31. Further prior art searches failed to produce any relevant results. Thus, claims 17-31 are allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

CONCLUSION

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaudhri et al (US 20150347007 A1) disclose a method includes displaying a suggestion region above an on-screen keyboard. The suggestion region includes multiple suggested character strings. The method further includes: detecting a gesture that begins within a predefined key of the on-screen keyboard; and responsive to detecting the gesture: in accordance with a determination that the gesture ends within the predefined key, inserting a first character string into a text field; and in accordance with a determination that the gesture ends outside of the predefined key, inserting a second character string into the text field, wherein the second character string is different from the first character string.
 Although Chaudhri closely related to the claimed invention, but Chaudhri fails to teach all the claimed limitations.
5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173